The opinion of the Court was delivered by
Sergeant, J.
The plaintiff, with the bond in her possession, has suffered more than fourteen years to elapse, without making a demand of the annual interest, and without resorting to any legal proceeding against the son to recover it. After the event has occurred of the death of her son, leaving lawful issue, by Which the bond has, according to its condition, become void, the effort is to change it into another and totally different agreement. To set *202aside a solemn instrument between the parties under such circumstances, and to convert it into an obligation of so different a purport, the evidence of fraud or mistake ought to be of what occurred at the execution of the bond, and should be clear, precise, and indubitable. Fraud is not to be presumed from vague and slight conjecture, or supplied by notions of fancied equity. If, under pretence of reforming an instrument, loose parol declarations are received to substitute another contract in lieu of it, the rights of property would rest on a frail and precarious foundation.
There is no ambiguity in the bond or its condition, nor does there seem to be any thing unfair or unreasonable in the transaction itself. If the plaintiff was herself in good circumstances, and able to do without the money, she might well choose not to exact it from her son or his descendants, and agree to demand it only in case of their right passing to others during her lifetime. She might even have gained a benefit by the arrangement, had events turned out differently. For if Samuel had died within a year or two without leaving issue, the plaintiff might, under the bond, have claimed the whole sum of $1828.33 as her own, in lieu of her original right to the interest of that sum during her life. But events turned out otherwise. Her son Samuel lived till November 1838, and then died, leaving six children; and the effort now is, to change entirely the condition of the bond, to make the bargain to have been for the interest. No mistake of the scrivener is shown, in drawing the bond differently from his instructions; no evidence is given of what passed at the execution of the bond, to show fraud or imposition by the son on his mother. Rudolph Sherk, the only witness called on the subject, speaks of an agreement made before and at the time she made the deed. But the deed is dated on the 6th of September 1825, and the bond was not executed till the 6th of June 1826, and we have no evidence of any thing being said at the execution of the bond, which is the material point of time. For it is a rule well settled, that where an agreement is made and concluded, and solemn instruments executed between the parties, previous conversations and negotiations on the subject are to be considered as merged in the final agreement, and therefore the bond is to be considered as expressing the deliberate and ultimate contract of the parties. Even the agreement spoken of by , Rudolph Sherk goes too far to be consistent with any view of the subject; for he says that the widow’s third was to remain a lien on another farm which it seems belonged to the son by purchase. It could hardly be pretended that such a lien can be created by this sort of evidence. As to what Mrs. Sherk said of her not getting her interest, it consists merely of her own declarations, and they are certainly not evidence that can change the former contract, and alter the condition of the bond.
We are of opinion that the evidence in this case was entirely *203too slight to leave it to the jury to presume fraud or mistake, and thus annul the condition of the bond, and that the judgment must be reversed.
Judgment reversed, and a venire facias de novo awarded.